           Case 1:20-cv-03336-RA Document 25 Filed 10/14/20 Page 1 of 2


                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 10-14-20


 CAMP 1382 LLC doing business as
 CAMPAGNOLA RESTAURANT on behalf of
 itself and all others similarly situated,
                                                                  No. 20-CV-3336 (RA)
                              Plaintiff,
                                                                         ORDER
                         v.

 LANCER INSURANCE COMPANY,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

       Defendant Lancer Insurance Company requests that the Court stay discovery against it

pending resolution of its motion to dismiss.        Plaintiff Camp 1382 LLC d/b/a Campagnola

Restaurant opposes this request. In evaluating such stay requests, courts consider several factors,

including: “1) whether a defendant has made a strong showing that the plaintiff’s claim is

unmeritorious, 2) the breadth of discovery and the burden of responding to it, and 3) the risk of

unfair prejudice to the party opposing the stay.” Negrete v. Citibank, N.A., No. 15 Civ. 7250

(RWS), 2015 WL 8207466, at *1 (S.D.N.Y. Dec. 7, 2015). A party seeking a stay has the burden

of demonstrating good cause. Roper v. City of New York, No. 15 Civ. 8899 (PAE) (GWG), 2017

WL 462270, at *1 (S.D.N.Y. Jan. 25, 2017).

       Having considered Defendant’s motion to dismiss and the parties’ letters at Dkts. 17-18

and 24, the Court concludes that a stay is warranted. While the Court has not reached a decision

on the motion to dismiss, Defendant has raised substantial arguments in favor of dismissal of this

action against it––including that Plaintiff fails to allege “direct physical loss of or physical damage
           Case 1:20-cv-03336-RA Document 25 Filed 10/14/20 Page 2 of 2




to property,” and that the policy’s Virus Exclusion and/or Ordinance Or Law Exclusion precludes

coverage under these circumstances. Defendant has also established that discovery would be

costly and burdensome, particularly in light of the fact that Plaintiff brings this action on behalf of

not only itself, but also a proposed nationwide class and a proposed New York sub-class of

policyholders. Finally, Plaintiff has not established that it would be seriously prejudiced by a stay.

Accordingly, discovery in this action is hereby stayed pending the Court’s ruling on Defendant’s

motion to dismiss.

SO ORDERED.

Dated:     October 14, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  2
